NUMBER 13-07-00549-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


    IN THE INTEREST OF T.R.S., T.S., AND L.M., MINOR CHILDREN


                     On appeal from the 24th District Court
                          of Victoria County, Texas.


                          MEMORANDUM OPINION

                 Before Justices Rodriguez, Garza, and Vela
                 Memorandum Opinion by Justice Rodriguez

       This appeal arises from the termination of the parental rights of appellant, Susan

Stewart. On June 2, 2005, appellee, the Texas Department of Family and Protective

Services (TDFPS), filed an original petition seeking termination of Stewart's parental rights.

On September 14, 2007, the trial court filed its substituted order terminating the parental

rights of Stewart with respect to her three children, T.R.S., T.S., and L.M. On appeal,

Stewart challenges the termination of her parental rights by contending that: (1) the

evidence is factually insufficient to support the findings of endangerment and legally and
factually insufficient to support the finding that Stewart failed to support the children; (2) the

evidence is factually insufficient to support a finding that termination would be in the

children's best interest; and (3) Stewart received ineffective assistance of counsel. We

affirm.

          "As a prerequisite to appellate review, the Texas Family Code requires a party

whose parental rights have been terminated to timely file with the trial court a statement

of points on which the party intends to appeal." In the Interest of K.C.B., 251 S.W.3d 514,

515 (Tex. 2008); see TEX . FAM . CODE ANN . § 263.405(b), (i) (Vernon Supp. 2007). The

statement must be filed with the trial court not later than the fifteenth day after the date the

final order is signed. TEX . FAM . CODE ANN . § 263.405(b). This Court may not consider any

issue that was not specifically presented to the trial court in a timely filed statement of

points. Id. § 263.405(i).

          In this case, the trial court signed the final order of termination on September 14,

2007, and Stewart filed a "Notice of Issues to be Relied Upon on Appeal" on October 8,

2007, more than fifteen days after the final order was signed. Because Stewart did not

timely file a statement of points with the trial court, we cannot consider any of the issues

that Stewart has raised on appeal. See id.; In re R.C., 243 S.W.3d 674, 675-76 (Tex.

App.–Amarillo 2007, no pet.) (concluding that it could not consider the issues raised by

appellant because she did not timely file her statement of points); In re R.M.R., 218 S.W.3d
863, 864 (Tex. App.–Corpus Christi 2007, no pet.) ("Under the express terms of the

statute, because appellant did not file a statement of points, we cannot consider her issues

on appeal, even ineffective assistance of counsel.").



                                                2
      Accordingly, we affirm the trial court's order.



                                                    NELDA V. RODRIGUEZ
                                                    Justice

Memorandum Opinion delivered and
filed this 31st day of July, 2008.




                                             3